Title: From Abigail Smith Adams to Harriet Welsh, 9 May 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					May 9th 1815 Quincy
				
				I wait this mornings post with much anxiety a report yesterday reachd us, that mr Dexter died at Troy this week by an aploplexy—if true the papers will this morning inform us, to our great grief and mourning—Henry Marston who took the Letters to you, said he would deliver the Letters in the morning. he is usually punctual to his word—I inclose you one since received which you will return on Saturday. You may let mr J Lyman read it, if you please, and Harriet otis—to me it is very interestingI have Letters to the 10th May from the Boys. no Letters yet from Caroline—the one inclosed for Claudius Charls Foster will deliver—the Box is left at mr Fosters as we have had no other way of conveyance—The weathir remains so cold, that I cannot get my rides—I am much as I was when you left me—in looking over my Letter from mr A, I mist some numbers. have you purloind them? Send me word how your mother sister & the little Elfe are. I am glad you have heard from your Brother—you cannot have got intelligence of the arrival of mr Hinkly—how then can you devine how long he is to be absent, did mrs Lyman carry back as many as she brought with her? a Lucky woman—This morning papers have come, and no mention of mr Dexters death I hope there is not any truth in the report; perhaps it may be reported as a Hoax. that it is certain, he is politically dead as Govenour for the present year—not a line from Grove or Valley—N York or Else where—down with all Banks but national one and its Limbs—yours as ever
				
					A A
				
				
					Shawl and Billet both received safe. thanks
				
			